DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 4 in the reply filed on 12/30/2021 is acknowledged.
All of the claims currently pending in the application read on the elected species, therefore no claims have been withdrawn for being drawn to a nonelected species. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lucas et al. (US 2004/0049946).
Regarding Claim 1, Lucas et al. teaches a sole structure (50) for an article of footwear (30) including an upper (39), the sole structure comprising (50): a first plate (52) extending from a forefoot region (36) of the sole structure to a heel region (32) of the sole structure (50) (Fig. 8 shows the first plate (52) extending from the forefoot (36) to a heel (32) region of the footwear), the first plate (52) including a first surface (see annotated Fig.) opposing the upper and a second surface (see annotated Fig.) formed on an opposite side of the first plate (52) than the first surface (annotated fig. 8 shows the first surface being the uppermost surface and opposing the upper and the second surface opposite the 
Regarding Claim 2, Lucas et al. teaches all of the limitations of the sole structure of Claim 1, as discussed in the rejections above. Lucas et al. further teaches a first cushion (see annotated Fig.) disposed between the first plate (51) and the second plate (52) in the forefoot region (36) (annotated fig. 8 shows the first cushion disposed in the forefoot region (36) between the first (52) and second (51) plates).
Regarding Claim 3, Lucas et al. teaches all of the limitations of the sole structure of Claim 2, as discussed in the rejections above. Lucas et al. further teaches wherein the first cushion (see annotated Fig.) is attached to the second surface (see annotated Fig.) of the first plate (52) and is attached to the third surface (see annotated Fig.) of the second plate (51) (Annotated fig. 7 shows the first cushion being attached to the second side of the first plate (52) and the third side of the second plate (51); paragraph [0064], “ridges 58 provide for a secure anchoring of the deformation elements 1, 20 in the sole 50.,” wherein as the deformation elements (which include first cushion) are anchored within the sole structure they are attached).
Regarding Claim 9, Lucas et al. teaches all of the limitations of the sole structure of Claim 1, as discussed in the rejections above. Lucas et al. further teaches wherein the fourth surface (see annotated Fig.) defines a ground-contacting surface of the sole structure (fig. 8 shows the fourth surface being the lowermost and therefore ground-contacting surface of the sole structure).

    PNG
    media_image1.png
    388
    582
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    615
    862
    media_image2.png
    Greyscale

Claim(s) 21-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peyton (US 2012/0174432).
Regarding Claim 21, Peyton teaches a sole structure (20) for an article of footwear (10) including an upper (30), the sole structure comprising: a first plate (50) extending from a forefoot region (11) of the sole structure to a heel region (13) of the sole structure (paragraph [0027], “plate 50… extends through each of the regions 11-13”), the first plate including a first surface (51) opposing the upper (30) and a second surface (52) formed on an opposite side of the first plate than the first surface (paragraph [0028] “Plate 50 includes an upper surface 51, an opposite lower surface 52, and a perimeter edge 53. Upper surface 51 faces toward upper 20”); a second plate (70) extending from the forefoot region (11) of the sole structure to the heel region (13) of the sole structure (fig. 1 shows the second plate (70) extending from a forefoot (11) to a heel (13) region) and including a third surface (see annotated Fig.) opposing the second surface (52) of the first plate and a fourth surface (see annotated Fig.) disposed on an opposite side of the second plate (70) than the third surface (annotated fig. 4 shows the third surface opposing the second surface (52) and the fourth surface being opposite the third surface); an elongate first fluid-filled bladder (61) disposed between the first plate (50) and the second plate (70); and an elongate second fluid-filled bladder (62) disposed between the first plate (50) and the second plate (70) (fig. 4 shows the first (61) and second (62) fluid filled bladders disposed between the first (50) and second (70) plates).
Regarding Claim 22, Peyton teaches all of the limitations of the sole structure of Claim 21, as discussed in the rejections above. Peyton further teaches wherein the elongate first fluid-filled bladder (61) is fluidly isolated from the elongate second fluid-filled bladder (62) (Figs. 4-C show the first (61) and second (62) elongate fluid filled bladders being separate and isolated from one another).
Regarding Claim 23, Peyton teaches all of the limitations of the sole structure of Claim 21, as discussed in the rejections above. Peyton further teaches wherein the elongate first fluid-filled bladder (61) and the elongate second fluid-filled bladder (62) are attached to the second surface of the first plate (52) and to the third surface of the second plate (see annotated Fig.) (paragraph [0031], “Chambers 61 and 62 are secured to plate 50 and extend downward from plate 50… Lower areas of chambers 61 and 62 are positioned adjacent and secured to outsole 70”; fig. 4 shows the first (61) and second (62) bladders arranged adjacent to the second (52) and third surfaces of the first and second plates, respectively).
Regarding Claim 24, Peyton teaches all of the limitations of the sole structure of Claim 21, as discussed in the rejections above. Peyton further teaches wherein the elongate first fluid-filled bladder (61) is spaced apart from the elongate second fluid-filled bladder (62) in a direction extending between a medial side of the sole structure and a lateral side of the sole structure (figs. 4-7C show the first elongated fluid filled bladder (61) being spaced apart from the second fluid filled bladder (62) along a lateral direction of the sole structure).
Regarding Claim 25, Peyton teaches all of the limitations of the sole structure of Claim 21, as discussed in the rejections above. Peyton further teaches wherein at least one of the elongate first fluid-filled bladder (61) and the elongate second fluid-filled bladder (62) includes a tensile member (67) disposed therein (paragraph [0044] “The configurations of chambers 61 and 62 may also vary. Referring to FIG. 12C, chamber 62 is depicted as incorporating a tensile member 67”).
Regarding Claim 26, Peyton teaches all of the limitations of the sole structure of Claim 21, as discussed in the rejections above. Peyton further teaches wherein at least one of the elongate first fluid-filled bladder (61) and the elongate second fluid-filled bladder (62) is pressurized (paragraph [0031], “Although the fluid within chambers 61 and 62 may be pressurized, the fluid may also be at a substantially ambient pressure.”).
Regarding Claim 27, Peyton teaches all of the limitations of the sole structure of Claim 21, as discussed in the rejections above. Peyton further teaches wherein the elongate first fluid-filled bladder (61) and the elongate second fluid-filled bladder (62) are disposed in a forefoot region of the sole structure (figs. 1 and 2 show the first (61) and second (62) fluid filled bladders being disposed in a forefoot region (11) of the sole structure).
Regarding Claim 28, Peyton teaches all of the limitations of the sole structure of Claim 21, as discussed in the rejections above. Peyton further teaches wherein at least one of the elongate first fluid-filled bladder (61) and the elongate second fluid-filled bladder (62) is visible at a medial side of the sole structure and at a lateral side of the sole structure (figs. 1 and 2 show the first (61) and second (62) fluid filled bladders being exposed at a medial and lateral side of the sole structure; paragraph [0031], “sidewalls or peripheral surfaces of chambers 61 and 62 are exposed to an exterior of footwear 10 from forefoot region 11 to heel region 13 on both lateral side 14 and medial side 15.”).
Regarding Claim 29, Peyton teaches all of the limitations of the sole structure of Claim 21, as discussed in the rejections above. Peyton further teaches wherein the fourth surface (see annotated Fig.) defines a ground-contacting surface of the sole structure (30) (annotated fig. 4 shows the fourth surface being the lowermost surface of the sole structure, therein it is also the ground engaging surface of the sole structure).

    PNG
    media_image3.png
    719
    598
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lucas et al. (US 2004/0049946) in view of Peyton (US 2012/0174432).
Regarding Claim 4, Lucas et al. teaches all of the limitations of the sole structure of Claim 2, as discussed in the rejections above. 
Lucas et al. does not teach wherein the first cushion is a fluid-filled bladder.
Attention is drawn to Peyton, which teaches an analogous article of footwear. Peyton teaches a sole structure (30) for an article of footwear (10) including an upper (20), the sole structure comprising: a first plate (50) extending from a forefoot region (11) of the sole structure to a heel region (13) of the sole structure (paragraph [0027], “plate 50… extends through each of the regions 11-13”), the first plate including a first surface (51) opposing the upper and a second surface (52) formed on an opposite side of the first plate than the first surface (paragraph [0028] “Plate 50 includes an upper surface 51, an opposite lower surface 52, and a perimeter edge 53. Upper surface 51 faces toward upper 20”); and a second plate (70) extending from the forefoot region (11) of the sole structure to the heel region (13) of the sole structure and including a third surface (see annotated Fig.) opposing the second surface of the first plate and a fourth surface (see annotated Fig.) disposed on an opposite side of the second plate than the third surface  (annotated fig. 4 shows the third surface opposing the second surface (52) and the fourth surface being opposite the third surface), the third surface being spaced apart from the second surface to define a cavity between the first plate and the second plate that extends from a medial side of the sole structure to a lateral side of the sole structure between the forefoot region and the heel region (figs. 7a-c show the first (50) and second (70) plates being spaced apart to form a cavity extending from a medial to a lateral side therebetween), and a first cushion (see annotated Fig.) disposed between the first plate (50) and the second plate (70) in the forefoot region (11). Peyton further teaches wherein the first cushion is a fluid-filled bladder (paragraph [0041], “Another configuration is depicted in FIG. 11B, wherein three chambers 65 are each located in forefoot region 11, midfoot region 12, and heel region 13 to impart specific properties or performance attributes to different areas of footwear 10,” wherein the “chamber” is referring to a fluid filled bladder (paragraph [0031], “Each of chambers 61 and 62 have the general configuration of a bladder formed from a polymer material that encloses a fluid,” as paragraph [0041] is referring to alternative embodiments of the chambers (61, 62) disclosed in paragraph [0031])).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lucas et al. to include the teachings of Peyton such that the first cushion is a fluid filled bladder so as to provide cushioning and performance properties to the forefoot region of the wearer’s shoe (paragraph [0041], “Another configuration is depicted in FIG. 11B, wherein three chambers 65 are each located in forefoot region 11, midfoot region 12, and heel region 13 to impart specific properties or performance attributes to different areas of footwear 10”), especially as Lucas et al. discloses a fluid filled bladder may be used in various locations of the sole structure, but does not explicitly disclose the fluid filled bladder being placed in the forefoot region (Lucas et al. paragraph [0069], “the first deformation element 70 is a hybrid structure that includes an outer shell 71 forming one or more cavities 77 that are filled with the foamed material 72… the first deformation element 70, including the outer shell 71 and the foamed material 72, may, however, also be used in other parts of the shoe sole 50, in a similar manner to the above described first deformation elements 20,” wherein the element 70 is a fluid filled bladder as the sealed cavity includes air).
Regarding Claim 5, Lucas et al. teaches all of the limitations of the sole structure of Claim 4, as discussed in the rejections above. Lucas et al. further teaches a second cushion (see annotated Fig.) disposed between the first plate (52) and the second plate (51) (annotated fig. 8 shows a second cushion disposed between the first plate and the second plate).
Regarding Claim 6, Lucas et al. teaches all of the limitations of the sole structure of Claim 5, as discussed in the rejections above. Lucas et al. further teaches wherein the second cushion (see annotated Fig.) is disposed between the first cushion (see annotated Fig.) and an anterior end of the sole structure (50) (annotated fig. 8 shows the second cushion being disposed between the first cushion and an anterior end of the sole structure).
Regarding Claim 7, Lucas et al. teaches all of the limitations of the sole structure of Claim 5, as discussed in the rejections above. Lucas et al. further teaches wherein the second cushion (see annotated Fig.) is disposed between the first cushion (see annotated Fig.) and a posterior end of the sole structure (50) (annotated fig. 8 shows wherein the second cushion is disposed between the first cushion and the posterior end of the sole structure).
Regarding Claim 8, Lucas et al. teaches all of the limitations of the sole structure of Claim 5, as discussed in the rejections above. Lucas et al. further teaches wherein the second cushion (see annotated Fig.) is formed from foam (paragraph [0057], “a plurality of first deformation elements 20 made out of foamed materials,” wherein the plurality of first deformation elements (20) includes the second cushion, see fig. 8).

    PNG
    media_image4.png
    719
    682
    media_image4.png
    Greyscale

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lucas et al. (US 2004/0049946) in view of Campbell et al. (US 6016613).
Regarding Claim 10, Lucas et al. teaches all of the limitations of the sole structure of Claim 1, as discussed in the rejections above. 
Lucas et al. does not teach at least one traction element extending from the fourth surface.
Attention is drawn to Campbell et al., which teaches an analogous article of footwear. Campbell et al. teaches a sole structure (14) for an article of footwear (10) including an upper (12), the sole structure (14) comprising: a plate (16) extending from a forefoot region to a heel region of the sole structure (col. 3 28-30, “outsole plate or base 16, which extends along the entire length of the outsole”) and having a first surface (see annotated Fig.) opposing the upper (12) and a second surface (see annotated Fig.) opposite the first surface, wherein the second surface defines a ground-contacting surface of the sole structure (annotated fig. shows the first surface opposing the upper and the second surface being opposite the first and defining a ground engaging surface as it is the lowermost surface of the sole structure (14)). Campbell et al. further teaches at least one traction element (28) extending from the second surface (figs. 1-3 show the traction elements (28) extending from the second surface; col. 3 ll. 55-57, “outsole 14 further includes pivot traction elements 28 extending out from the outsole plate 16”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lucas et al. to include the teachings of Campbell et al. such that the sole structure includes at least one traction element extending from the fourth surface so as to reduce the risk of the wearer falling when moving quickly on slippery surfaces.

    PNG
    media_image5.png
    554
    712
    media_image5.png
    Greyscale

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Peyton (US 2012/0174432) in view of Campbell et al. (US 6016613).
Regarding Claim 30, Peyton teaches all of the limitations of the sole structure of Claim 21, as discussed in the rejections above. 
Peyton does not teach at least one traction element extending from the fourth surface.
Attention is drawn to Campbell et al., which teaches an analogous article of footwear. Campbell et al. teaches a sole structure (14) for an article of footwear (10) including an upper (12), the sole structure (14) comprising: a plate (16) extending from a forefoot region to a heel region of the sole structure (col. 3 28-30, “outsole plate or base 16, which extends along the entire length of the outsole”) and having a first surface (see annotated Fig.) opposing the upper (12) and a second surface (see annotated Fig.) opposite the first surface, wherein the second surface defines a ground-contacting surface of the sole structure (annotated fig. shows the first surface opposing the upper and the second surface being opposite the first and defining a ground engaging surface as it is the lowermost surface of the sole structure (14)). Campbell et al. further teaches at least one traction element (28) extending from the second surface (figs. 1-3 show the traction elements (28) extending from the second surface; col. 3 ll. 55-57, “outsole 14 further includes pivot traction elements 28 extending out from the outsole plate 16”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peyton to include the teachings of Campbell et al. such that the sole structure includes at least one traction element extending from the fourth surface so as to reduce the risk of the wearer falling when moving quickly on slippery surfaces.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kita et al. (US 2006/0137227) teaches an article of footwear comprising an upper and a lower plate, and a first and second cushion disposed between the plates. Schaeffer et al. (US 2005/0166422) teaches an article of footwear comprising an upper plate and a lower plate, the lower plate including a ground contacting surface, and a plurality of cushions disposed between the first and second plates.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HALEY A SMITH/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732